DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435).

Regarding claim 1, Kameyama discloses an active energy ray curable inkjet ink composition comprising N-vinylcaprolactam having a content of 10% by weight to 35% by weight (paragraph [0021]), a monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate comprising 2-phenoxyethyl acrylate (paragraph [0023]), wherein the monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate has a content of 5% to 60% by weight (paragraphs [0024]), 15% by weight to 75% by weight of at least one polymerizable bifunctional monomer selected from the group consisting of dipropylene 
The 1,9-nonanediol diacrylate reads on the claimed C8-12 alkane diol di(meth)acrylate. The photoradical polymerization initiator reads on the claimed radical photoinitiator. The coloring component reads on the claimed colorant. The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed inkjet ink containing no more than 10% by weight of difunctional monomers other than the C8-12 alkane diol di(meth)acrylate.
The amount of polymerizable bifunctional monomer of 1,9-nonanediol diacrylate overlaps the claimed amount of C8-12 alkane diol di(meth)acrylate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have satisfactory ink spread on coated paper (paragraph [0017] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed C8-12 alkane diol di(meth)acrylate being the sole difunctional monomer present in the inkjet ink.

Regarding claim 3, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer (Table 1; Example 3).
The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed inkjet ink being substantially free of multifunctional monomers.

Regarding claims 5-7, Kameyama discloses the active energy ray curable inkjet ink composition comprising isobornyl acrylate and/or lauryl acrylate (paragraph [0022]), wherein the content of isobornyl acrylate and/or lauryl acrylate is 5% by weight to 25% by weight (paragraph [0022]) and a monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate comprising 2-phenoxyethyl acrylate (paragraph [0023]).
The 2-phenoxyethyl acrylate reads on the claimed first cyclic monofunctional (meth)acrylate monomer. The isobornyl acrylate reads on the claimed second cyclic monofunctional (meth)acrylate monomer.

Regarding claim 8, Kameyama discloses the active energy ray curable inkjet ink composition comprising N-vinylcaprolactam having a content of 10% by weight to 35% by weight (paragraph [0021]), a monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate comprising 2-phenoxyethyl acrylate (paragraph [0023]) and wherein the monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate has a content of 5% to 60% by weight (paragraphs [0024]).
The ratio of N-vinylcaprolactam to 2-phenoxyethylacrylate is 1/6 (10%/60%) to 7 (35%/5%). This ratio overlaps the claimed ratio of NVC to PEA.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have excellent thick film curability and adhesiveness (paragraphs [0021] and [0024] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where the coloring component is a pigment dispersion (Table 1; Example 3).


Regarding claim 10, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where water and volatile organic solvents are not present (Table 1; Example 3).

Regarding claim 13, Kameyama discloses a printed product comprising an inkjet ink printed on coated paper (paragraph [0062]).

Regarding claim 14, Kameyama discloses a method comprising printing an inkjet ink onto coated paper followed by heating and curing of the inkjet ink (paragraph [0062]).

Claims 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435) in view of Hayata et al (US 2011/0169902).

Kameyama is relied upon as described above.

Regarding claims 4, 11 and 15, Kameyama does not appear to explicitly disclose the active energy ray curable inkjet ink composition comprising the C8-12 alkane diol di(meth)acrylate being 1,10-decanediol diacrylate as claimed in claim 4, being at least 

However, Hayata discloses an inkjet ink composition comprising nonanediol diacrylate and decanediol diacrylate (paragraph [0025]), being printed on a support of PET (paragraph [0127]) and an inkjet ink set comprising at least one inkjet ink composition in combination with five dark ink compositions of yellow, cyan, magenta, black and white (paragraph [0152]).
PET has a surface energy of 25-50 mN/m as state in pg. 9 of Applicant’s Specification.

Kameyama and Hayata are analogous art because they are from the same field of inkjet inks. Kameyama is drawn to an inkjet ink (see Abstract of Kameyama). Hayata is drawn to an inkjet ink composition (see Abstract of Hayata).

It would have been obvious to one of ordinary skill in the art having the teachings of Kameyama and Hayata before him or her, to modify the inkjet ink of Kameyama to include the decanediol diacrylate of Hayata for the nonanediol diacrylate of Kameyama, the teaching of using an ink in an ink set of Hayata for the inkjet ink of Kameyama and to include the PET substrate of Hayata for the substrate of Kameyama because having the required decanediol diacrylate provides the desired surface gloss (paragraph [0022] of Hayata), having the required inkjet ink as part of an ink set allows for a full color .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435) in view of Shimohara (US 2010/0240825).

Kameyama is relied upon as described above.

Regarding claim 12, Kameyama does not appear to explicitly disclose the active energy ray curable inkjet ink composition being contained in a cartridge.

However, Shimomura discloses an inkjet recording ink being contained in a cartridge (paragraph [0010]).

Kameyama and Shimomura are analogous art because they are from the same field of inkjet inks. Kameyama is drawn to an inkjet ink (see Abstract of Kameyama). Shimomura is drawn to an inkjet recording ink (see paragraph [0010] of Shimomura).

It would have been obvious to one of ordinary skill in the art having the teachings of Kameyama and Shimomura before him or her, to modify the inkjet ink of Kameyama to include the cartridge for the inkjet ink of Kameyama because having the required cartridge provides heating of an inkjet recording ink so as to have reduced viscosity .

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.

Applicants argue that the inkjet ink surprisingly and unexpectedly achieves a good balance of adhesion with blocking resistance and low embrittlement and that Kameyama is silent with respect to blocking resistance and low embrittlement.

The Examiner disagrees and notes that the claims are not commensurate in scope with the data in Tables 1-3 of Applicant’s specification and affidavit filed. Based on this reason, the claim 1 would still be obvious over Kameyama.

Applicants argue that Kameyama does not disclose 18-30% by weight of a C8-C12 alkane diol (meth)acrylate monomer in combination with the monofunctional monomers as claimed and that Kameyama is silent with respect to blocking resistance and low embrittlement.

The Examiner disagrees and notes that Example 3 of Table 1 of Kameyama discloses 1,9-nonanediol diacrylate as the only polymerizable bifunctional monomer in 
In regard to Kameyama being silent with respect to blocking resistance and low embrittlement, the rationale to use the selected portion of the disclosed range for the 1,9-nonanediol diacrylate of satisfactory ink spread provides proper rationale for using 1,9-nonanediol diacrylate. This rationale is not required to be the same as blocking resistance and low embrittlement in order for Kameyama to suggest the claimed amount of C8-C12 alkane diol (meth)acrylate monomer.

Applicants argue that it would not be obvious to a skilled artisan that the ink of Kameyama can be modified to arrive at the inks which have the properties of the current invention. 

The Examiner disagrees and notes that the rationale disclosed in Kameyama is not required to be the same as blocking resistance and low embrittlement in order for Kameyama to suggest the claimed invention.

Applicants argue that the combination of 18-30% by weight of a C8-C12 alkane diol di(meth)acrylate monomer with the monofunctional monomers and that there is suggestion that increasing the amount of NVC in Example 3 would lead to the blocking resistance and low embrittlement.



Applicants argue that Hayata and Shimomura do not cure the deficiencies of Kameyama.

The Examiner disagrees and notes that Hayata and Shimomura are teaching references used to teach decanediol diacrylate (Hayata) and an ink cartridge (Shimomura).

However, note that while Hayata and Shimomura do not disclose all the features of the present claimed invention, Hayata and Shimomura are as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely decanediol diacrylate (Hayata) and an ink cartridge (Shimomura), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785